DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the energy storage requirements" and “the grid” in line 2 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "similar" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitations "the error” in line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guelbenzu Michelena et al. U.S. PGPub 2016/0154397 (hereinafter “Guelbenzu”).
Regarding claim 1, Guelbenzu discloses a method for controlling power ramps with prediction in intermittent power generation plants, which minimizes the energy storage requirements in intermittent power generation plants guaranteeing at all times compliance with a maximum admissible ramp value for the power being fed into the grid, P.sub.G(t), given by a grid code regulation, or other similar instrument, wherein the method comprises: a stage for calculating the maximum plant power, P.sub.Max(t), and the minimum plant power P.sub.Min(t), of the instantaneous power generated by the intermittent power generation plant, P(t), in a prediction time horizon (e.g. estimated power at each moment), the maximum plant power being, P.sub.Max(t), and the minimum plant power being, P.sub.Min(t), the maximum and minimum power, respectively, being those that can be produced in the intermittent power generation time during that prediction time horizon (e.g. pg. 2, ¶18-26; pg. 3, ¶32, 36 and 39; pg. 4, ¶50-55); a stage for determining the maximum possible fluctuation that can occur in the instantaneous power generated by the intermittent power generation plant, P(t), wherein the . 


Allowable Subject Matter
Claims 3, 6, 9-13, 15, 17, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
November 8, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116